DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      RANDALL SCOTT FORD,
                           Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D21-1461

                               [July 8, 2021]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Okeechobee County; Michael J.
McNicholas, Judge; L.T. Case Nos. 47-2003-CF-000013A and 47-2017-
CF-000466A.

  Randall Scott Ford, Trenton, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

MAY, DAMOORGIAN and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.